Citation Nr: 0707516	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,195.93.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision in which 
the RO's Committee on Waivers and Compromises denied the 
veteran's claim for waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,195.93.  In March 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2005.

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable to cases involving 
waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  That notwithstanding, the Board's review of the 
claims file reveals that additional RO action on the claim on 
appeal is warranted.

The July 2004 Decision on Waiver of Indebtedness indicates 
that the debt at issue in this case was created when, in June 
2004, VA retroactively terminated the veteran's dependency 
allowance for his youngest child, effective on January 30, 
2003, after he was awarded Chapter 35 educational benefits in 
his own name.  

Under 38 C.F.R. § 1.965(a)(2006), six elements are set forth 
for considering whether repayment of indebtedness would 
violate principles of equity and good conscience.  The first 
two equity and good conscience elements to consider are the 
fault of the debtor, and balancing the fault of the debtor 
and VA.  

There is no documentation contained in the claims file 
regarding the retroactive termination of dependency 
allowance.  The veteran's dependant's Chapter 35 educational 
benefits file has not been associated with the claims file.  
That file should contain pertinent evidence including the 
application for Chapter 35 benefits, the award of those 
benefits and the retroactive termination of dependency 
allowance.  This evidence is relevant to the consideration of 
fault under § 1.965(a) and must be associated with the claims 
folder and considered by the RO prior to further appellate 
consideration by the Board. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain the veteran's 
dependant's Chapter 35 education folder, 
and associate it with the claims file.  
The RO should also obtain and incorporate 
into the claims file any other relevant 
correspondence and evidence relating to 
the current overpayment, if not located 
in the education file.

2.  An up-to-date financial status report 
should be obtained from the veteran and 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


